 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERTO A. CALDERON,                             No. 2:19-cv-00096 MCE KJN

12                        Plaintiff,                   ORDER

13             v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17
              On March 03, 2020, the magistrate judge filed findings and recommendations herein
18
     which were served on the parties and which contained notice that any objections to the findings
19
     and recommendations were to be filed within fourteen days. No objections were filed.
20
              Accordingly, the court presumes that any findings of fact are correct. See Orand v.
21
     United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
22
     reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
23
     1983).
24
              The court has reviewed the applicable legal standards and, good cause appearing,
25
     concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
26
              Accordingly, IT IS ORDERED that:
27
              1. The Proposed Findings and Recommendations filed March 03, 2020, are ADOPTED;
28
                                                       1
 1        2. The Commissioner’s motion for summary judgment (ECF No. 17) is DENIED:
 2        3. Plaintiff’s motion for summary judgment (ECF No. 16) is GRANTED;
 3        4. This matter is REMANDED for further administrative proceedings; and
 4        5. The Clerk is directed to enter judgment in plaintiff’s favor and close the case.
 5        IT IS SO ORDERED.
 6   DATED: March 24, 2020
 7

 8                                       _______________________________________
 9                                       MORRISON C. ENGLAND, JR.
                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
